TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00479-CR


Daniel Garcia II, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 54,087, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. James H. Kreimeyer, is ordered to tender a brief in this cause no later than February 13,
2004.  No further extension of time will be granted.
It is ordered January 13, 2004. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish